Exhibit 10.1

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

BOISE CASCADE COMPANY 2013 INCENTIVE COMPENSATION PLAN

 

*  *  *  *  *

 

Participant:

 

Grant Date:

 

Number of Restricted Stock Units Granted:

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Boise Cascade
Company, a corporation organized in the State of Delaware (the “Company”), and
the Participant specified above, pursuant to the Boise Cascade Company 2013
Incentive Compensation Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

 

2.             Grant of Restricted Stock Unit Award.  The Company hereby grants
to the Participant, as of the Grant Date specified above, the number of RSUs
specified above.  Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

 

--------------------------------------------------------------------------------


 

3.             Vesting.

 

(a)           Subject to the provisions of Sections 3(b) and 3(c) hereof, the
RSUs subject to this Award shall become vested as follows, provided that the
Participant has not incurred a Termination prior to each such vesting date:

 

Vesting Date

 

Number of RSUs

 

First Anniversary of the Grant Date

 

100

%

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.

 

(b)           Committee Discretion to Accelerate Vesting.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason.

 

(c)           Change in Control.  All unvested RSUs shall become fully vested
upon the occurrence of a Change in Control so long as the Participant has not
incurred a Termination prior to such Change in Control.

 

(d)           Forfeiture.  Subject to the Committee’s discretion to accelerate
vesting hereunder, all unvested RSUs shall be immediately forfeited upon the
Participant’s Termination for any reason.

 

4.             Delivery of Shares.

 

(a)           General.  Subject to the provisions of Section 4(b) hereof, on the
date that is six months and one day following the Participant’s Termination, the
Participant shall receive the number of shares of Common Stock that correspond
to the number of RSUs that have become vested on the applicable vesting date.

 

(b)           Blackout Periods.  If the Participant is subject to any Company
“blackout” policy or other trading restriction imposed by the Company on the
date such distribution would otherwise be made pursuant to Section 4(a) hereof,
such distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.

 

5.             Dividends; Rights as Stockholder.  Cash dividends on shares of
Common Stock issuable hereunder shall be credited to a dividend book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such cash dividends shall not be deemed to be
reinvested in shares of Common Stock and shall be held uninvested and without
interest and paid in cash at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions

 

2

--------------------------------------------------------------------------------


 

hereof.  Stock dividends on shares of Common Stock shall be credited to a
dividend book entry account on behalf of the Participant with respect to each
RSU granted to the Participant, provided that such stock dividends shall be paid
in shares of Common Stock at the same time that the shares of Common Stock
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof.  Except as otherwise provided herein, the Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
covered by any RSU unless and until the Participant has become the holder of
record of such shares.

 

6.             Non-Transferability.  No portion of the RSUs may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the RSUs as provided
herein, unless and until payment is made in respect of vested RSUs in accordance
with the provisions hereof and the Participant has become the holder of record
of the vested shares of Common Stock issuable hereunder.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  The Company shall have the power and the
right to deduct or withhold, or require the Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, local and foreign taxes of
any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the RSUs and, if the Participant fails to do
so, the Company may otherwise refuse to issue or transfer any shares of Common
Stock otherwise required to be issued pursuant to this Agreement.  Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder.

 

9.             Legend.  The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement.  The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.

 

10.          Securities Representations.  This Agreement is being entered into
by the Company in reliance upon the following express representations and
warranties of the Participant.  The Participant hereby acknowledges, represents
and warrants that:

 

(a)           The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.

 

(b)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the shares of Common Stock issuable hereunder
must be held indefinitely unless an exemption from any applicable resale
restrictions is available or the Company files an

 

3

--------------------------------------------------------------------------------


 

additional registration statement (or a “re-offer prospectus”) with regard to
such shares of Common Stock and the Company is under no obligation to register
such shares of Common Stock (or to file a “re-offer prospectus”).

 

(c)           If the Participant is deemed an affiliate within the meaning of
Rule 144 of the Securities Act, the Participant understands that (i) the
exemption from registration under Rule 144 will not be available unless (A) a
public trading market then exists for the Common Stock of the Company,
(B) adequate information concerning the Company is then available to the public,
and (C) other terms and conditions of Rule 144 or any exemption therefrom are
complied with, and (ii) any sale of the shares of Common Stock issuable
hereunder may be made only in limited amounts in accordance with the terms and
conditions of Rule 144 or any exemption therefrom.

 

11.          Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan.  This Agreement may also be modified or
amended by a writing signed by both the Company and the Participant.  The
Company shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

 

12.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

13.          No Right to Employment.  Any questions as to whether and when there
has been a Termination and the cause of such Termination shall be determined in
the sole discretion of the Committee.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without Cause.

 

14.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.

 

15.          Compliance with Laws.  The grant of RSUs and the issuance of shares
of Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto.  The Company shall not be obligated to
issue the RSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance

 

4

--------------------------------------------------------------------------------


 

would violate any such requirements.  As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation.

 

16.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

17.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

18.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

19.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

20.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

21.          Acquired Rights.  The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the Award of
RSUs made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the RSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.

 

22.          Clawback.  The rights contained in this Agreement shall be subject
to (i) any right that the Company may have under any Company recoupment policy
or other agreement or arrangement with the Participant, or (ii) any right or
obligation that the Company may have regarding the clawback of incentive-based
compensation under Section 10D of the Exchange Act, as amended (as determined by
the applicable rules and regulations promulgated thereunder from time to time by
the U.S. Securities and Exchange Commission) or other applicable law.

 

*  *  *  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

BOISE CASCADE COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Signature Page to Restricted Stock Unit Agreement

 

--------------------------------------------------------------------------------